DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2 and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Padgett (US 6,421,524 B1) in view of Malia (US 2012/0256408 A1).
Re claim 1:
1. Padgett teaches a method for providing emotional support, medical information, and improved outcomes (Padgett, Abstract; col. 3, lines 1 – 15, “familiar faces and voices, such as those of the child's parents or grandparents”) comprising: 

using the device to create an audio recording comprising at least one of: a voice, a musical note, a heartbeat, and an environmental sound (Padgett, fig. 7; col. 6, line 62 – col. 7, line 33); 
locating the device to be in close proximity to an infant or child (Padgett, col. 3, lines 1 - 15); and 
wherein the audio recording is played back to the infant or child by at least one of: the medical staff, a caregiver, response to an environmental noise, and a timer (Padgett, Abstract, “An audio output means is also provided for playing back the audible utterances when the associated visual image is selected for personalizing the audio presentation of the visual images”; col. 2, lines 59 – 67, “The method includes providing an audio recording/playback device having audio input means for receiving audible utterances”). 

Padgett does not explicitly disclose locating the device to be in close proximity to an infant or child located in a medical facility.   Malia teaches a creative illustration book is provided that has a story page that has pre-printed text of a written story, and an illustration page that does not have any of the pre-printed text of the written story (Malia, Abstract).  Malia further teaches Padgett’s deficiency (Malia, [0020], “The story pages 12 are not removable from the creative illustration book 10 so that the child can re-read the pre-printed text of the written story 22 at a later date and so that the written story remains complete. In some embodiments the book 10 may be used by a therapist or a child in a hospital such that the book 10 can be used for therapeutic purposes”).  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art book of Padgett and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that using the book in a hospital will aid the child who is experiencing a traumatic life event (Malia, [0020]).  Furthermore, one of an ordinary skill in the art would have readily recognized that Padgett system capable of being used in any setting including a medical facility.

Re claim 2:
2. The method of claim 1, wherein the voice comprises a story displayed by the device and read aloud by the parent (Padgett, col. 3, lines 1 – 14). 

Re claims 5 – 7:
5. The method of claim 1, wherein the device exposes the infant or child to at least one of: a series of high-contrast geometric shapes, a mirror, and a heartbeat sound (Padgett, fig. 3B show a visual element of a series of high contrast geometric patterns (i.e., D is for DONUT … etc.); “high-contrast” is a subjective term, since what is considered high-contrast to one may not be so considered to another. As such, the limitation adds no structure to the claim). 

6. The method of claim 1, wherein the audio is at least one of: recorded by pressing a button in a page, and played back by pressing a button in a page (Padgett, figs. 3A – 3B; fig. 4; col. 4, lines 49 – 67; fig. 5, lines 1 – 31, “front side”, “electronic side”, “sheet has a circuit board layer with an electrical circuit trace pattern”). 

7. The method of claim 1, wherein a recording status is indicated by at least one of: a visible status indicator and an audible status indicator (Padgett, fig. 1, 130; col. 4, lines 23 - 25).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Padgett (US 6,421,524 B1) in view of Malia (US 2012/0256408 A1) as applied to claim 1 above, and further in view of Wright (US 2008/0217904 A1).
Re claim 3:
Padgett does not explicitly disclose the device is sterilized without incurring damage.  Wright teaches an invention relates to a children's mobile which presents a book to the child.  Wright further teaches the limitation wherein the device is sterilized without incurring damage prior to being placed in close proximity to the infant or child (Wright, [0025], “books 14 with plastic pages 18 may be provided for use in hospitals or the like as these books may be sterilized”).    Therefore, in view of Wright, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Padgett, by sterilizing the plastic pages as taught by Wright, so that the books may be provided for use in hospitals (Wright, [0025]) and safe to be shared among children.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Padgett (US 6,421,524 B1) in view of Malia (US 2012/0256408 A1) as applied to claim 1 above, and further in view of Neviaser (US 2008/0254427 A1).
Re claim 4:
Padgett does not explicitly disclose an audio file can be transferred to or from the device to be played back by at least one of: the device, and a second device.  Neviaser teaches a talking memory book has front and rear covers, a plurality of pages bound between the covers, and an audio system and audio system control panel, preferably mounted in the rear cover, for recording and playing back a recorded message (Neviaser, Abstract).  Neviaser teaches an audio file can be transferred to or from the device to be played back by at least one of: the device, and a second device (Neviaser, [0026] – [0029]).  Therefore, in view of Neviaser, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Padgett, by transferring audio files to the book as taught by Neviaser, in order to provide audio content from a professional narrator instead of the parent.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. US 10755596 (‘596) in view of Wright (US 2008/0217904 A1)
Re claims 1 – 7:
‘596 teaches all the limitation in claims 1 – 7, except for ... create an audio recording comprising at least one of: a voice, a musical note, a heartbeat, and an environmental sound … in close proximity to an infant or child located in a medical facility … by at least one of: the medical staff, a caregiver, response to an environmental noise, and a timer.  Wright teaches the missing limitation (Wright, [0036]; [0025]; [0039]). Therefore, in view of Wright, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in ‘596, by providing the type of audio recording, hospital setting and type of user as taught by Wright, one of an ordinary skill in the art would have readily recognized that ‘596 system capable of being used in any setting including a medical facility, recording any type of audio and adaptable for any type of user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715